DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   JOHN PATCHEN, individually, and
                   JOHN PATCHEN, as Trustee of the
                  John Patchen Revocable Living Trust,
                              Appellants,

                                     v.

             QUADOMAIN CONDOMINIUM ASSOCIATION,
                          Appellee.

                     Nos. 4D19-1359 and 4D19-1531

                              [July 29, 2020]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE17-20651.

    Eric C. Edison of Gunster, Yoakley & Stewart, P.A., Fort Lauderdale,
for appellants.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and
Christopher Sajdera of Sajdera Kim, PLLC, Boca Raton, for appellee.

GERBER, J.

   A condominium unit owner appeals from two mandatory injunction
orders which permitted his condominium association to access his balcony
to perform restoration work. We affirm the circuit court’s finding that the
association was entitled to the injunction. However, we remand for further
proceedings based on the unit owner’s argument that the circuit court
erred in not requiring the association to give a bond pursuant to Florida
Rule of Civil Procedure 1.610(b) (“No temporary injunction shall be entered
unless a bond is given by the movant in an amount the court deems
proper, conditioned for the payment of costs and damages sustained by
the adverse party if the adverse party is wrongfully enjoined.”). We agree
with the unit owner that the circuit court erred by not requiring a bond.

   The association argues the unit owner did not raise this argument in
the trial court, thus waiving the argument. The association is incorrect.
After the circuit court entered its initial order granting the association’s
motion for temporary injunction, the unit owner filed a motion to vacate
the order because, among other reasons, the order did not require a bond
under rule 1.610(b). The circuit court denied the motion to vacate. Thus,
the unit owner preserved his argument of error for not requiring a bond.

   In the alternative, the association argues we should dismiss the appeal
as moot because, during this appeal’s pendency, the association
completed the work on the unit owner’s balcony. The unit owner responds
the appeal is not moot because he may be subject to a collateral legal
consequence, that is, the association’s allegation it is the prevailing party
under its pending motion for attorney’s fees and costs pursuant to section
718.303(1), Florida Statutes (2018), and the condominium declaration.

    We agree with the unit owner that because of the possible collateral
legal consequence of prevailing party attorney’s fees and costs, the appeal
is not moot. See Smulders for 129–31 Harrison Street, LLC v. Thirty–Three
Sixty Condominium Association, Inc., 245 So. 3d 802, 805 (Fla. 4th DCA
2018) (unit owners’ action was not rendered moot by completion of
renovation and payment by all unit owners of their share of special
assessment where collateral consequences, including prevailing party
attorney’s fees under section 718.303(1), required determination).

   Based on the foregoing, we affirm the circuit court’s finding that the
association was entitled to the injunction. However, we reverse as to the
circuit court’s error in not requiring a bond under rule 1.610(b). Because
the action for which the bond would have been required has been
completed, no need exists for the circuit court to hold an evidentiary
hearing on what bond amount should have been required. Rather, the
circuit court shall consider our reversal on the bond issue, along with all
other issues in the case as a whole, in determining entitlement to
attorney’s fees and costs as the prevailing party pursuant to any pending
motions under section 718.303(1) and the condominium declaration.

   Affirmed in part, reversed in part, and remanded with instructions.

WARNER and GROSS, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2